MADSEN, J. (concurring)
¶ 25 I agree with the majority that the plain language of RCW 4.24.210 provides recreational use immunity to Pierce County and note that the majority's application here comports substantially with the dissent's analysis in Camicia v. Howard S. Wright Construction Co. , 179 Wash.2d 684, 317 P.3d 987 (2014), which also stressed the plain language application of the recreational use immunity statute, RCW 4.24.210. The majority here correctly states, "In light of [ RCW 4.24.210's] plain language, immunity is not extinguished when land is used for other public or private activities in addition to recreation." Majority at 9. I write separately because I see the majority as a necessary course correction after Camicia , which I believe will provide more useful guidance to the courts below. Accordingly, I concur.